UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2011 Date of reporting period:February 28, 2011 Item 1. Schedule of Investments. Heartland International Small Cap Fund Schedule of Investments February 28, 2011 (Unaudited) Shares Value COMMON STOCKS - 87.32% Australia - 12.02% Beach Energy Ltd. $ Collection House Ltd. (c) Crocodile Gold Corp. (a) Goodman Fielder Ltd. Industrea Ltd. Brazil - 3.62% Camargo Correa Desenvolvimento Imobiliario S/A Canada - 15.21% Canam Group, Inc. Miranda Technologies, Inc. (a) Seabridge Gold, Inc. (a) Sherritt International Corp. France - 1.04% Ciments Francais SA Germany - 4.80% Einhell Germany AG KSB AG Vossloh AG Hong Kong - 3.92% Clear Media Ltd. (a) Keck Seng Investments Japan - 24.44% Alpine Electronics, Inc. Alps Logistics Co. Ltd. Chiba Bank Ltd. Fukuda Denshi Co. Ltd. Medikit Co. Ltd. Ministop Co. Ltd. Nippon Seiki Co. Ltd. Takamatsu Construction Group Co. Ltd. Mexico - 4.82% Gammon Gold, Inc. (a) Norway - 0.61% TGS Nopec Geophysical Co. ASA Republic of Korea - 1.54% NongShim Co. Sweden - 3.21% Concordia Maritime AB Industrial & Financial Systems AB Thailand - 2.79% Esso Thailand PCL United Kingdom - 9.31% Galliford Try PLC Home Retail Group TOTAL COMMON STOCKS (Cost $9,914,580) PREFERRED STOCKS - 3.14% Brazil - 3.14% Cia De Saneamento do Parana TOTAL PREFERRED STOCKS (Cost $274,497) Principal Amount Value SHORT-TERM INVESTMENTS - 15.24% Time Deposits - 15.24% Wells Fargo (Grand Cayman), 0.039% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,820,380) Total Investments(Cost $12,009,457) - 105.70% Liabilities in Excess of Other Assets - (5.70)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Time deposits are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates. The rate shown is the rate as of February 28, 2011. (c) The Adviser has determined this security to be illiquid.The total value of illiquid securities at February 28, 2011 was $135,415, comprising 1.13% of net assets, while the remainder of the Fund's net assets, 98.87% were liquid. Abbreviations: AB Aktiebolag is a Swedish term that signifies a publicly-traded or privately-held stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. Ltd Limited is a term indicating a company is incorporated and shareholders have limited liability. PCL Public Company Lmited by shares. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. S/A Sociedades Anonimas a Brazlian term which signifies a corporation. The cost basis of investments for federal income tax purposes at February 28, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks $ $ $
